DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 and 11-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 5118166 to Panebianco.

Re: claim 1.  Panebianco shows in figure 1 a converting system comprising:

a control valve body, as labeled, configured to be in communication with a fluid supply system of a vehicle braking system, the control valve body configured to control application and release of one or more vehicle brakes; and

[AltContent: textbox (Plug (cl. 18))][AltContent: textbox (Choke plug)]
[AltContent: arrow][AltContent: textbox (Slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Gasket)][AltContent: arrow][AltContent: textbox (Second passageway)][AltContent: textbox (First passageway)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First opening)][AltContent: arrow][AltContent: textbox (Second opening)][AltContent: textbox (Control valve body)][AltContent: arrow]
    PNG
    media_image1.png
    426
    469
    media_image1.png
    Greyscale


a breather assembly 2 configured to be coupled with the control valve body, the breather assembly having an internal stability volume having a first opening, as labeled, and a second opening, as labeled, the internal stability volume configured to prevent misapplication of the one or more vehicle brakes due to fluctuations in fluid of the vehicle braking system;

the first opening and the second opening of the breather assembly providing fluid
access to the internal stability volume of the breather assembly from the control valve body,
the first opening and the second opening of the breather assembly configured to be aligned with a first passageway, as labeled, and a second passageway, as labeled, of the control valve body,

the first passageway and the second passageway of the control valve body configured to be  in continuous fluid communication with one another via the internal stability volume in the area of D, for example, during changes in air pressure in the control valve.
Re: claim 2.  Panebianco shows in figure 1 wherein the breather assembly further comprises: a breather body having a first or right side and an opposite second or left side, the breather body including the internal stability volume or volume within the breather body connected to the first and second openings between the first side and the second side as shown.
	Re: claims 3 and 13.  In an alternate interpretation Panebianco shows in figures 1 and 2 the limitation wherein the assembly further comprises a breather plate plug 7 connected to the breather body and in communication with the internal stability volume at least via element 87 as broadly recited.  
	Re: claims 4 and 14.  Panebianco shows in figure 1 the limitation wherein the breather assembly further comprises a recess housing the labeled gasket on the first or right side of the breather body that is configured to receive a gasket as labeled.
	Re: claims 5, 15, and 16.  Panebianco shows in figure 1 the limitation wherein the breather assembly further comprises a choke plug, as labeled, in at least one of the first opening or the second opening or particularly the first opening, the choke plug having a central passage extending therethrough as shown.
	Re: claim 11.  Panebianco shows in figure 1 the limitation wherein a slot, as labeled, is provided in the control valve body between an accelerated application valve interface shown in the area of the labeled gasket and an air chamber to the left of element 61.
Re: claim 12.  Panebianco shows in figure 1 a control valve breather assembly comprising:
a body 2 having opposite first or right and second or left sides and an internal volume between the first and second sides; and

a first opening, as labeled, and a second opening, as labeled, of the breather assembly providing fluid access to the internal volume from a control valve body, as labeled, the first and second openings positioned to align with a first passageway, as labeled, and a second passageway, as labeled, on a valve interface in the area of the labeled gasket of the control valve body,

the first passageway and the second passageway in continuous fluid communication
with one another via the internal volume during changes in air pressure in the control valve,

wherein the body 2 is configured to convert the control valve body to a different
model of control valve by mounting the body to the valve interface of the control valve
body in going from the assembly in figure 1 to the assembly in figure 2, for example.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 9, 10 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panebianco in view of US Patent 3988044 to Hill.
Re: claims 6 and 17.  Panebianco is silent with regards to the breather assembly comprising a keying feature.
Hill teaches in figure 1 the use of a breather assembly 9, 34 comprising a keying feature 34 configured to engage a corresponding opening surrounding element 34 in a control valve body 8, 11.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the breather assembly of Panebianco to have included a keying feature, in view of the teachings of Hill, in order to provide a means of facilitating a secure connection between the breather assembly and an adjacent control valve body. 
Re: claims 9 and 10.  Panebianco is silent with regards to the system comprising a choke plug provided in an accelerated application valve opening on the control valve body with the choke plug including a mesh filter.
Hill teaches in figure 1 the use of a system comprising a choke plug 33, 69 provided in an application valve opening surrounding element 33, 69 on the control valve body 8 with the choke plug 33, 69, including a mesh filter 33.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the control valve body of Panebianco to have included a choke plug including a mesh filter, in view of the teachings of Hill, in order to provide a means of not only controlling fluid flow but also provide a means of separating dirt and debris from the fluid.
 
Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5118166 to Panebianco in view of WO-03036101 (WO’101).
Panebianco includes a slide valve 61 inside the control valve body, but is silent with regards to the slide valve disposed within a slide valve bushing with the slide bushing including recessed passageways.
WO’101 teaches in figure 1 a slide valve 10 disposed within a slide valve        bushing 5 with the slide valve bushing included recessed passageways 6, 17.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the slide valve of Panebianco to have been disposed within a slide valve bushing having recessed passageways, in view of the teachings of WO’101, in order to help prevent wear of the walls of the control valve body by having the possible wear from sliding contact occur on the more easily replaceable bushing and to include passageways to permit selective fluid flow and to provide a means of mounting the bushing.
Claims 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5118166 to Panebianco in view of PT-810069 (PT’069) and WO-03036101 (WO’101).
Re: claims 18 and 20.  Panebianco shows in figure 1 a method of converting a control valve to a different model of control valve going from the assembly shown in figure 1 to the assembly shown in figure 2, the method comprising:
connecting at least one plug, as labeled, for sealing at least one air passageway within the control valve, labeled as control valve body, and shows a breather assembly 2, connected to an accelerated application valve interface shown at the labeled gasket, the breather assembly 2 having an internal volume shown, for example, at element 6, and the control valve includes a slide valve 61, but is silent with regards to
removing an accelerated application valve from the control valve to expose an
accelerated application valve interface of the control valve;

connecting a breather assembly on the accelerated application valve interface, the breather assembly having an internal volume for compensating a function of the accelerated application valve;

connecting a slide valve bushing inside the control valve for establishing fluid
communication with at least one passageway within the control valve.
PT’069 teaches in the English Machine translation in the paragraph starting “A process for removing a thermostatic valve assembly (2)” the use of removing a valve assembly from a housing component and replacing it with a replacement assembly.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of converting the control valve to a different model of control valve going from figure 1 to figure 2, for example, of Panebianco to have included removing an accelerated application valve from the control valve to expose an accelerated application valve interface in the area of the labeled gasket of the control valve and connecting a breather assembly 2 on the accelerated application valve interface, in view of the teachings of PT’069, in order to provide a means of facilitating assembly modifications to quickly adjust to the fluid flow needs that come with a particular application.
WO’101 teaches in figure 1 a slide valve 10 disposed within a slide valve        bushing 5 with the slide valve bushing included recessed passageways 6, 17.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the slide valve of Panebianco, as modified, to have been disposed within a slide valve bushing having recessed passageways, in view of the teachings of WO’101, in order to help prevent wear of the walls of the control valve body by having the possible wear from sliding contact occur on the more easily replaceable bushing and to include passageways to permit selective fluid flow and to provide a means of mounting the bushing.  With regards to claim 20, see the rejection of claim 12 and the annotated figure in the instant Office action.
Re: claim 19.  Panebianco, as modified, teaches in figure 1 of Panebianco the limitation wherein a slot, as labeled, is provided in the control valve body between an accelerated application valve interface shown in the area of the labeled gasket and an air chamber to the left of element 61.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal stability volume and first and second passageways recited in claim 1 must be clearly shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that there is no reference character associated with the recited elements.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Response to Arguments
Applicant's arguments filed 12/7/22 have been fully considered but they are not persuasive.  Applicant argues that Panebianco fails to show or suggest the limitation of the breather assembly having an internal stability volume configured to prevent misapplication of the one or more vehicle brakes due to fluctuation in fluid of the vehicle braking system.  Examiner first notes that the instant application not only fails to clearly show the internal stability volume (no reference character is associated with the claimed element) but also fails to clearly discuss what is meant by having an internal stability volume configured to prevent misapplication of the one or more vehicle brakes due to fluctuation in fluid of the vehicle braking system. Examiner emphasizes that the misapplication is merely mentioned in the recitation of claim 1.  Applicant admits on pg. 8 of the remarks that Panebianco describes preventing misapplication of the brakes due to the fluctuations in fluid of the braking system, and Examiner notes that there is an internal stability volume in control chamber D, as best understood.  Examiner also notes that, contrary to Applicant’s argument, the labeled first and second passageways of the control valve body are configured to be in continuous fluid communication with one another via the internal stability volume particularly with control chamber D when the piston 86 is unseated.  Examiner emphasizes that Applicant has broadened the claim by now only functionally reciting the communication between the two passageways.  Therefore, Examiner maintains the rejection of independent claim 1.  Since no arguments were presented with respect to independent claims 12 and 18, Examiner also maintains the rejections of the two remaining independent claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
December 17, 2022

/MELODY M BURCH/Primary Examiner, Art Unit 3657